Citation Nr: 1431156	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-38 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hysterectomy with bilateral oophorectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from October 1983 to April 1994.

This appeal comes before the Board of Veterans' Appeals from rating decisions by the Nashville, Tennessee Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In a January 2014 decision, the Board granted reopened previously denied claims for service connection for sleep apnea and hypertension.  The Board remanded those reopened claims to the RO for the development of additional evidence.

In February 2014, the Veteran submitted a claim for an increased disability rating for peptic ulcer disease, gastritis, and irritable bowel syndrome, status post cholecystectomy.  She also sought service connection for hiatal hernia and esophagitis and for hemorrhoids.  Those issues thus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).

The issues of service connection for sleep apnea and hysterectomy with bilateral oophorectomy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran had symptoms of hypertension during service that continued after service.


CONCLUSION OF LAW

Hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION


The Veteran contends that she has hypertension that began during service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including hypertension, may be presumed to be service connected if manifest to a compensable degree within one year after separation from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The United States Court of Appeals for Veterans Claims (Court) has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran's service medical records show some high or borderline high blood pressure readings, including 140/110 and 150/106 in August 1992, and 145/80 in December 1992.  In treatment for influenza in March 1993, on multiple readings her systolic pressure ranged from 138 to 154 and her diastolic pressure ranged from 92 to 100.  Her blood pressure was 152/104, 140/94, and 148/106 in April 1993, 130/90, 152/96, 144/112, and 140/100 in July 1993.  In July 2003, a treating physician instructed the Veteran to stop using birth control pills because of her elevated blood pressure.  The Veteran's blood pressure was measured as 140/90 in August 1993, 143/105 in December 1993, and 142/86 and 157/77 in March 1994.  A March 1994 treatment record reflects the Veteran's report that she had chronic high blood pressure.

In a December 2010 letter, private physician V. T., M.D., wrote that she had been treating the Veteran since 2002.  Dr. T. stated that the Veteran was being treated with medications for hypertension.  Dr. T. indicated that she had received the Veteran's service medical records.  She noted that the Veteran was treated for hypertension as far back as 1993.

Records show that during service the Veteran's elevated blood pressure necessitated discontinuing a medication.  The evidence supports a history of onset of the Veteran's hypertension while she was in service.  The Board therefore grants service connection for hypertension.


ORDER

Entitlement to service connection for hypertension is granted.


REMAND

The Board is remanding, for the development of additional evidence, issues of service connection for sleep apnea and hysterectomy with bilateral oophorectomy.  The Veteran contends that her sleep apnea, which was diagnosed after service, is caused or aggravated by service-connected disabilities, including allergic rhinitis and/or sinusitis.  In January 2014, the Board remanded the issue for a medical opinion to address whether the Veteran's sleep apnea was caused or aggravated by her allergic rhinitis.  In April 2014, a VA clinician reviewed the Veteran's claims file and provided an opinion as to the likelihood that the Veteran's allergic rhinitis caused her sleep apnea.  The clinician did not address whether the Veteran's allergic rhinitis aggravates her sleep apnea.  

In addition, the file does not contain any opinion as to the likelihood that the Veteran's service-connected sinusitis caused or aggravates her sleep apnea.  The Veteran asserts that her allergic rhinitis, sinusitis, and sleep apnea are severe and interrelated.  She argues that an opinion from a specialist is warranted.  In the interest of obtaining review and opinion that are complete, thorough, and detailed, the Board is remanding the issue again for review examination, file review, and opinion by a specialist to address the relevant questions.

The Board is remanding for additional evidence on the question of whether hysterectomy and bilateral oophorectomy the Veteran underwent in 2012 was secondary to her service-connected endometriosis.  During service, screening testing of the Veteran in 1991 showed atypical cells of endocervical origin.  She underwent colposcopy and cone biopsy.  She had ongoing chronic pelvic pain.  Diagnostic laparoscopy performed in October 1993 showed mild endometriosis.  The Veteran's 2003 claim for service connection for multiple disorders included a claim regarding gynecological disorders.  In an April 2004 rating decision, the RO granted service connection for a gynecological disorder described as endometriosis.

On VA gynecological examination in March 2007, the examiner listed a diagnosis of endometriosis.  In May 2012, the Veteran underwent hysterectomy and bilateral oophorectomy.  Her treating physician, J. C. L., M.D., wrote that the surgery was to be performed due to uterine prolapse and endometriosis.  The Veteran had a VA gynecological examination in June 2012.  The examiner noted that Dr. L.'s operative report did not mention endometriosis.  The examiner expressed the opinion that the medical evidence did not support a finding that the Veteran's hysterectomy was due to or the result of endometriosis.  In July 2012, the Veteran reported that pelvic pain and heavy uterine bleeding treated during service continued after service, and that the 2012 surgery was to address that ongoing problem.

The VA examiner's opinion is in conflict with Dr. L.'s statement, and the assembled medical opinions do not directly address the Veteran's contention that the 2012 surgery addressed a gynecological disorder that began in service and continued after service.  The Board is remanding the issue for a new gynecological review of the record, with opinion as to the likelihood that the 2012 hysterectomy was performed as a result of any disorder that began during service, or as a result of a disorder that was causally related to or aggravated a disorder that began during service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the claim for service connection for sleep apnea.   Provide the Veteran's paper claims file and any relevant information from her Virtual VA and VBMS electronic claims files for review.  Ask the examiner to provide opinion as to whether it is at least as likely as not that the Veteran's sleep apnea is (a) caused by or (b) aggravated by her (1) allergic rhinitis, and/or (2) her sinusitis.  Ask the examiner to provide a comprehensive report, including complete explanation for all conclusions.

2.  Provide the Veteran's paper claims file and any relevant information in her Virtual VA and VBMS electronic claims files to a VA gynecologist for review.  Ask the reviewer to provide opinion as to whether it is at least as likely as not that the cause of the Veteran's 2012 hysterectomy was endometriosis or other chronic gynecological disorder noted during service, or whether service-connected gynecological disorder including endometriosis aggravated a condition and thereby necessitated the hysterectomy.  Ask the reviewer to provide a comprehensive report, including complete explanation for all conclusions.

3.  Thereafter, review the expanded record and consider the remanded claims.  If any of those claims remains denied, issue a supplemental statement of the case and afford the Veteran and her representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on those matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


